Title: To George Washington from Richard Henry Lee, 29 April 1777
From: Lee, Richard Henry
To: Washington, George



My dear Sir,
Philadelphia 29th April 1777

Being often obliged to write in great haste, is the reason that I sometimes omit to date my letters. But I am now to acknowledge the favor of yours of the 24th, and I readily acquiesce with your reasons concerning the Iron works—I was indeed not apprized of so great a number of these being in Jersey. I shall certainly exert myself to have your views for Gen. Arnold and Colo. Huntington carried into execution. This day the Committee of Secret Correspondence received a letter from Doctor Lee of later date as you will see than the former of which I sent you an extract. From the letter now received is taken what I have now the honor to inclose you. I realy believe it contains the true design of the enemy, and it may serve to explain the late Apparatus of Boats with Gen. Howe, and the continuance of the Troops at Rhode Island. It may be some advantage to us to be apprized of their intentions. Doctor Lee is of opinion that the state of Europe was so critical, that it seemed impossible a war could hold off three months. However this may be, you are certainly right Sir, that our utmost vigor and vigilance should be exerted. I am, with most unfeigned esteem, dear Sir Your most obedient and most humble servant

Richard Henry Lee


P.S. I think this plan of dividing their force, highly advantageous for us. Be pleased to accept my thanks for Mr Swans appointment.


R. H. Lee
